DETAILED ACTION

Receipt is acknowledged of the amendment filed on June 9, 2021, which has been fully considered in this action.  Claims 1-14 have been amended and remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims in this application do not commence on a separate sheet or electronic page in accordance with 37 CFR 1.52(b)(3) and 1.75(h). Appropriate correction is required in response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7 and 8, the phrase “said GPS-specified parcel of real property” lacks antecedent basis.  The phrase should be changed to --said GPS-specified parcel of property--.
In claim 1, line 10, the phrase “said GPS-specified parcel of private real property” lacks antecedent basis.  The phrase should be changed to --said GPS-specified parcel of property--.
In claim 1, lines 14 and 15, the phrase “said GPS-specified locations” lacks antecedent basis.  It is not clear if the claim is referring to --said GPS-specified parcels of property-- or --said specified location-- and should be changed accordingly.
In claim 1, line 18, the phrase “said GPS-specified private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 1, line 21, the phrase “said GPS-specified private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 1, line 23, the phrase “said GPS-specified private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 1, line 26, the phrase “said GPS-specified private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 1, lines 27 and 28, the phrase “said GPS-specified private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 1, line 31, the phrase “a GPS-specified parcel of private property” lacks antecedent basis and raises double inclusion issues since such a “GPS-specified parcel of property” has been already been introduced in lines 4 and 5.  The phrase should be changed to 
--said GPS-specified parcel of property--.
In claim 2, lines 5 and 6, the phrase “GPS-specified parcel of private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 2, line 6, the phrase “said property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 2, line 11, the phrase “GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 2, line 13, the phrase “the parcel of property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 5, lines 2 and 3, the phrase “GPS-specified parcel of private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 6, lines 10 and 11, the phrase “said GPS-specified locations” lacks antecedent basis.  It is not clear if the claim is referring to --said GPS-specified parcels of property-- or --said specified location-- and should be changed accordingly.
In claim 6, line 12, the phrase “the GPS-specified anti-fire(AF) spray protection maps and task reports” lacks antecedent basis since the limitation was deleted when applicant removed original paragraph (b).  Applicant needs to review the deleted language and provide proper antecedent basis and support for the claim limitation above.
In claim 6, line 14, the phrase “said GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 6, line 17, the phrase “said GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 6, line 19, the phrase “said GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 6, line 21, the phrase “said GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 6, lines 23 and 24, the phrase “said GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 6, line 25, the phrase “said GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 7, line 11, the phrase “said GPS-specified property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 7, lines 14 and 15, the phrase “the parcel property” lacks antecedent basis and should be changed to --the GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 8, lines 2 and 3, the phrase “GPS-specified parcel of private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 9, line 4, the phrase “GPS-specified parcel of private property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are registering with a wireless network, since the preamble states “using a wireless network supported by GPS-tracking techniques”.  In addition method steps in original filed paragraphs (a) and (b), now deleted, should be incorporated to provide essential steps and proper antecedent basis.
In claim 11, line 5, the phrase “the GPS-specified parcel of real property” lacks antecedent basis and should be changed to --said GPS-specified parcel of property-- to provide proper antecedent basis since applicant deleted original paragraph (a) which provided support for the above limitation. Applicant needs to review the deleted language and provide proper antecedent basis and support for the claim limitation above.
In claim 11, line 6, the phrase “the GPS-specified location” lacks antecedent basis.  It is not clear if the claim is referring to --the GPS-specified parcel of property-- or --the specified location-- and should be changed accordingly.
In claim 11, lines 8 and 9, the phrase “the GPS-specified anti-fire(AF) spray protection maps and task reports” lacks antecedent basis since the limitation was deleted when applicant removed original paragraph (b).  Applicant needs to review the deleted language and provide proper antecedent basis and support for the claim limitation above.
In claim 11, lines 9 and 10, the phrase “the property owner” lacks antecedent basis.
In claim 11, line 10, the phrase “the property” lacks antecedent basis.  The phrase should be changed to --the GPS-specified parcel of property--.
In claim 11, line 12, the phrase “the property owner” lacks antecedent basis.
In claim 11, line 113, the phrase “the real property” lacks antecedent basis.  The phrase should be changed to --the GPS-specified parcel of property--.
In claim 11, line 15, the phrase “the GPS-specified property” lacks antecedent basis and should be changed to --the GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 11, line 17, the phrase “the GPS-specified property” lacks antecedent basis and should be changed to --the GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 11, lines 18 and 19, the phrase “the GPS-specified property” lacks antecedent basis and should be changed to --the GPS-specified parcel of property-- to provide proper antecedent basis.
In claim 11, line 22, the phrase “a registered parcel of GPS-specified property” lacks antecedent basis and raises double inclusion issues since such a “GPS-specified parcel of property” has been already been introduced in line 5.  The phrase should be changed to 
--the GPS-specified parcel of property--.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive.   Applicant did not correct all the previous 35 U.S.C. 112(b) rejections raised in the action mailed December 9, 2021 and due to deletion of various claim limitations in the currently amended claims has raised new 35 U.S.C. 112(b) rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752